1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   AARON CLARK,                                   )   Case No.: 1:18-CV-01084-SKO HC
                                                    )
12                  Petitioner,                     )   ORDER DISREGARDING PETITIONER’S
                                                    )   MOTION TO VIEW DOCUMENTS
13          v.                                      )   [Doc. 21]
14                                                  )
                                                    )   ORDER GRANTING PETITIONER’S MOTION
15   STEVEN LAKE, Warden,                           )   FOR EXTENSION OF TIME
                                                    )   [Doc. #28]
16                  Respondent.                     )
                                                    )   [30-DAY DEADLINE]
17                                                  )
18          Petitioner is a federal prisoner proceeding pro se with a Petition for Writ of Habeas Corpus
19   pursuant to 28 U.S.C. § 2241.
20          On June 10, 2019, Petitioner filed a motion stating he had not received Respondent’s motion to
21   dismiss that had been filed on May 28, 2019. (Doc. 21.) Petitioner requested that he be provided with
22   Respondent’s motion, so he could file an opposition.
23          On July 24, 2019, Petitioner filed a motion for extension of time to file an opposition. (Doc.
24   28.) In his motion, Petitioner stated he had just received the motion on July 18, 2019, and he required
25   additional time because the prison was on lockdown and he currently has no access to any legal
26   material. Insofar as Petitioner has received Respondent’s motion to dismiss, Petitioner’s motion to
27   view documents is DISREGARDED as moot. Good cause having been presented, Petitioner’s request
28

                                                        1
1    for extension of time to file an opposition is GRANTED. Petitioner is GRANTED thirty (30) days

2    from the date of service of this order to file an opposition to Respondent’s motion to dismiss.

3
4    IT IS SO ORDERED.

5
     Dated:    July 26, 2019                                      /s/   Sheila K. Oberto               .
6                                                      UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
